Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/570,871 filed on 09/13/2019.
Claims 1 – 19 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 - 10 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being by Duff (US 2007/0296578 A1). 

Regarding claim 1, Duff discloses: “a trailer for use with a truck including a tractor [see para: 0017; the driver of the vehicle or tractor pulling trailer 12 has the ability to shut off the system], comprising: 
[see para: 0002; a chassis] having at least one wheeled axle at a rearward end of the wheeled chassis  and a support at a forward end of the wheeled chassis [see fig. 2]; 
a body comprising a cargo deck supported by the wheeled chassis [see Fig. 2; para: 0017; the cargo door (not shown) of trailer 12]; and 
a camera mounted to at least one of the wheeled chassis and the body so that a field of view of the camera includes a tractor [see para: 0017; the driver of the vehicle or tractor pulling trailer 12 has the ability to shut off the system] when the tractor is operatively coupled to the wheeled chassis [see para: 0017; With reference to FIG. 2, a very practical embodiment lies in providing DVR 54 together with its one or more associated cameras near an access location of trailer 12, e.g., the cargo door (not shown) of trailer 12].

Regarding claim 5, Duff discloses: “comprising a computer-readable medium containing program instructions; 
a processor in operable communication with the computer-readable medium and including hardware-based logic or software-based logic to execute the program instructions [see para: 0017; These images are forwarded by MCT 42 to a remote location for examination either to be done by computer analysis (e.g., analysis of motion within image samples for determination that motion consistent with that of a human being) or manually by a human monitor]; 
a wireless receiver in operative communication with the processor [see para: 0013; With reference to FIG. 2, in connection with detection of an intruder in any of the embodiments as discussed above or should the radial speed of a detected intruder be within a specified threshold, microwave sensor 2, in conjunction with logic 3 therein, sends an alarm signal to a wireless transceiver, known as Mobile Communications Terminal (MCT) 42, for communicating with remote station 44. Microwave sensor 2 can be connected to MCT 42 through a well-known 7 pin connector (not shown) of trailer 12. Alternatively, sensor 2 can communicate wirelessly with MCT 42]; and 
a wireless transmitter in operative communication with the processor, wherein the processor is configured by the program instructions to receive an instruction from a remote party through the wireless receiver and, in response to the received instruction [see para: 0008; Mixer 16, which in the embodiment is shown in FIG. 3, is an additive mixer, includes summer 18 which receives an input from transmitter 4 and receiver 6], to control operation of the camera to acquire an image from the field of view and transmit data corresponding to the acquired image to the remote party through the wireless transmitter [see para: 0013; uses a terrestrial wireless communication system to communicate with remote station 44, such as an analog or digital cellular telephone system (through base transceiver station (BTS) 52), or a wireless data communications network (such as a digital packet data (CDPD) network)].

Regarding claim 6, Duff discloses: “wherein the body comprises at least one wall extending upward from the cargo deck [see Fig. 2].

Regarding claim 7, Duff discloses: “wherein the body comprises a front wall at the forward end of the wheeled chassis, a pair of opposing side walls extending between the front wall and the rearward end of the wheeled chassis, a roof extending between the opposing sidewalls and between the front wall and the rearward end of the wheeled chassis, and a door disposed at an opening at the rearward end of the wheeled chassis bounded by the roof, the cargo deck, and the opposing sidewalls, wherein the cargo deck, the opposing sidewalls, the front wall, and the roof define a cargo area [see Fig 2, 12 trailer].

Regarding claim 8, Duff discloses: “comprising a second camera mounted to the body so that a field of view of the second camera includes at least part of the cargo area [see para: 0014; Although, in either instance these sensors/cameras can be located at any place on or in the trailer so long as the location selection is calculated to identify an entry point for intruders or thieves].

Regarding claim 9, Duff discloses: “wherein the processor is configured by the program instructions to receive a second instruction from the remote party through the wireless receiver and, in response to the received second instruction [see para: 0008; Mixer 16, which in the embodiment is shown in FIG. 3, is an additive mixer, includes summer 18 which receives an input from transmitter 4 and receiver 6], to control operation of the second camera to acquire an image from the field of view of the second camera and transmit data corresponding to the acquired image from the field of view of the second camera to the remote party through the wireless transmitter [see para: 0013; uses a terrestrial wireless communication system to communicate with remote station 44, such as an analog or digital cellular telephone system (through base transceiver station (BTS) 52), or a wireless data communications network (such as a digital packet data (CDPD) network)].

Regarding claim 10, Duff discloses: “comprising a plurality of said second cameras [see para: 0014; Although, in either instance these sensors/cameras can be located at any place on or in the trailer so long as the location selection is calculated to identify an entry point for intruders or thieves].

Regarding claim 15, Duff discloses: “wherein the transmitter is a cellular modem [see para: 0013; MCT 42 resides entirely onboard trailer 12. In other embodiments, MCT 42 uses a terrestrial wireless communication system to communicate with remote station 44, such as an analog or digital cellular telephone system (through base transceiver station (BTS) 52)].

Regarding claim 16 and 18, claim 16 and 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 17 and 19, claim 17 and 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2007/0296578 A1) in view of Roush (US 2008/0303311 A1) and further in view of Switkes et al. (US 2020/0324763 A1).

Regarding claim 2, Duff, Roush and Switkes disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Duff does not explicitly disclose: “wherein the wheeled chassis has at least two wheeled axles at the rearward end of the wheeled chassis and retractable legs and a kingpin at the forward end of the wheeled chassis, and wherein the camera is mounted to at least one of the wheeled chassis and the body so that the field of view of the camera includes a tractor when the tractor is operatively coupled to the wheeled chassis by the kingpin”.
However, Roush teaches: “wherein the wheeled chassis has at least two wheeled axles [see para: 0084; The rounded aerodynamic underride guard includes a rounded rear trailing edge 50 in a region near the wheel assembly] at the rearward end of the wheeled chassis and retractable legs [see para: 0107; FIGS. 49-54 illustrate various apertures in the bottom surface of a trailer fairing where the shape of the apertures are substantially defined by a retractable landing gear leg 14] and a kingpin at the forward end of the wheeled chassis [see para: 0024; a location of a kingpin], and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Roush as above, in order to provide wheeled chassis has at least two wheeled axles at the rearward end of the wheeled chassis and retractable legs and a kingpin at the forward end of the wheeled chassis and the camera is mounted to at least one of the wheeled chassis and the body so that the field of view of the camera includes a tractor when the tractor is operatively coupled to the wheeled chassis by the kingpin [Roush see para: 0084; 0107; 0024].
Duff and Roush does not explicitly disclose: “wherein the camera is mounted to at least one of the wheeled chassis and the body so that the field of view of the camera includes a tractor when the tractor is operatively coupled to the wheeled chassis by the kingpin”.
However, Switkes teaches: “wherein the camera is mounted to at least one of the wheeled chassis and the body so that the field of view of the camera includes a tractor when the tractor is operatively coupled to the wheeled chassis by the kingpin [see par: 0063; FIG. 6 illustrates an example vehicle system, in accordance with some embodiments. FIG. 6 includes tractor-trailers 620 and 630 traveling on road 610. In some embodiments, tractor-trailer 630 may include a camera or other sensor capable of gathering information within its field of view 650. Similarly, tractor-trailer 620 may include a camera or other sensor capable of gathering information within its field of view 655].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Duff to add the teachings of Roush as above, to further incorporate the teachings of Switkes to provide the camera is mounted to at least one of the wheeled chassis and the body so that the field of view of the camera includes a tractor when the tractor is operatively coupled to the wheeled chassis by the kingpin [Switkes see par: 0063].

Regarding claim 3, Duff, Roush and Switkes disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Duff does not explicitly disclose: “wherein the wheeled chassis and the body comprise a van trailer”.
However, Roush teaches: “wherein the wheeled chassis and the body comprise a van trailer [see Fig. 1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Roush as above, in order to have wheeled chassis and the body comprise a van trailer [Roush see Fig. 1].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2007/0296578 A1) in view of Roush (US 2008/0303311 A1) in view of Switkes et al. (US 2020/0324763 A1) and further in view of Carr et al. (US 5,242,185).

Regarding claim 4, Duff, Roush and Switkes disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the wheeled chassis and the body comprise a platform trailer;”
However, Carr teaches: “wherein the wheeled chassis and the body comprise a platform trailer [see abstract: A shallow nose platform trailer].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Carr in order to have a platform trailer [Carr see abstract].

Claim 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2007/0296578 A1) in view of Smith et al (US 2019/0302764 A1).

Regarding claim 11, Duff disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Duff disclose: “wherein the processor is configured by the program instructions to receive the output signal and, in response to the received output signal, to control operation of the camera to acquire an image from the field of view and transmit data corresponding to the acquired image to the remote party through the wireless transmitter [see para: 0013; uses a terrestrial wireless communication system to communicate with remote station 44, such as an analog or digital cellular telephone system (through base transceiver station (BTS) 52), or a wireless data communications network (such as a digital packet data (CDPD) network)].
Duff does not explicitly disclose: “comprising a sensor disposed on the wheeled chassis and configured to change state of an output signal based upon proximity to the tractor”.
However, Smith teaches: “comprising a sensor disposed on the wheeled chassis and configured to change state of an output signal based upon proximity to the tractor [see para: 0201; With reference to the embodiment of FIGS. 8B-8E, a connector/coupling assembly 880 capable of electrical actuation to selectively change it between a locked and unlocked state is shown. This assembly 880 can be adapted to interoperate with the probe and receptacle assemblies described above, or other coupling and receiver arrangements, as described in embodiments hereinbelow. The coupling assembly 880 consists of a male coupling 881, which can be part of a receiver or probe as appropriate. In this embodiment, it comprises a conventional (e.g.) ½—inch NPT, threaded pipe, airline quick-disconnect fitting with one or more, unitary, annular locking trough 882],
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Smith as above, in order to provide a sensor disposed on the wheeled chassis and configured to change state of an output signal based upon proximity to the tractor [Smith see para: 0201].

Regarding claim 12, Duff disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Duff does not explicitly disclose: “further comprising the tractor, wherein the tractor includes an identifying indicia disposed within the field of view when the tractor is operatively coupled to the trailer”.
However, Smith teaches: “further comprising the tractor, wherein the tractor includes an identifying indicia disposed within the field of view when the tractor is operatively coupled to the trailer [see para: 0267; Autonomous trucks operating in a logistical yard setting can be adapted to perform a similar task in accordance with an embodiment, and employ sensing equipment and software algorithms to extract trailer identification numbers (or other identifying indicia), which can then be compared against the assigned trailer number provided by the system server, YMS, etc].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Smith as above, in order to provide the tractor that includes an identifying indicia disposed within the field of view when the tractor is operatively coupled to the trailer [Smith see para: 0267].

Regarding claim 13, Duff disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Duff does not explicitly disclose: “wherein the tractor is one of a predetermined plurality of tractors, and wherein each tractor within the predetermined plurality of tractors has a said identifying indicia that is unique to that tractor among the plurality of tractors”.
However, Smith teaches: “wherein the tractor is one of a predetermined plurality of tractors, and wherein each tractor within the predetermined plurality of tractors has a said identifying indicia that is unique to that tractor among the plurality of tractors [see para: 0267; Autonomous trucks operating in a logistical yard setting can be adapted to perform a similar task in accordance with an embodiment, and employ sensing equipment and software algorithms to extract trailer identification numbers (or other identifying indicia), which can then be compared against the assigned trailer number provided by the system server, YMS, etc].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Smith as above, in order to provide tractor is one of a predetermined plurality of tractors and each tractor within the predetermined plurality of tractors has a said identifying indicia that is unique to that tractor among the plurality of tractors [Smith see para: 0267].

Regarding claim 14, Duff disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Duff does not explicitly disclose: “wherein the identifying indicia is comprised of at least one alphanumeric character”.
However, Smith teaches: “wherein the identifying indicia is comprised of at least one alphanumeric character [see para: 0267; Autonomous trucks operating in a logistical yard setting can be adapted to perform a similar task in accordance with an embodiment, and employ sensing equipment and software algorithms to extract trailer identification numbers (or other identifying indicia), which can then be compared against the assigned trailer number provided by the system server, YMS, etc].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Duff to add the teachings of Smith as above, in order to determine alphanumeric character using computer image processing technique [Smith see para: 0267].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al (US 2020/0183008 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486